Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Armstrong on 6/8/2021.

The application has been amended as follows: 

Please cancel new claim 62.

Claims 7 and 63 appear to be missing the appropriate punctuation, and as such, they are amended below:

7. The method of claim 6, wherein at least one of:
	a) the method improvement recurrent pneumonia; and
	b) the method further comprising increasing the dosage of the sALP if the subject does not exhibit an improvement in one or more of the symptoms of TBM following administration of the sALP for a treatment period of at least two weeks, three weeks, one month, two months, three months, four months, five months, or six months.

63. The method of claim 1, wherein the improvement in TBM is sustained throughout administration of the sALP for a treatment period of at least one year.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of treating tracheobronchomalacia (TBM) by administering soluble alkaline phosphatase –asfotase alfa. As is discussed in the prior Office Actions, TBM is a symptom of the metabolic disorder – hypophosphatasia; also, as discussed in the prior Office Actions, there are known treatments for hypophosphatasia, including the claimed asfotase alfa treatment, but there are no references that describe the treatment of TBM (caused by hyphophosphatasia) with asfotase alfa. Upon amending the claims, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651